Title: To Thomas Jefferson from Rufus King, 18 December 1802
From: King, Rufus
To: Jefferson, Thomas


          
            Sir,
            London December 18. 1802.
          
          Mr Gore having during my absence acknowledged the receipt of your letter to me, and at the same time transmitted to you copies of the correspondence with the President of the Sierra Leone Company, I have only to resume the subject where he left it—
          The idle and disorderly Character of the Negroes who deserted their masters and joined the Br: army in america, and who constitute the greater part of the Inhabitants of Sierra Leone, has produced an unfavourable Opinion of our Slaves in general, which it is not easy to correct, and which unfortunately operates against the adoption of the Plan we have offered to the African Company.
          Hitherto the Colony has done but little towards defraying the Expence of its Protection, which is so considerable that the Company feels the Burthen, and is unwilling to consent to any measure that may chance to increase it. I have taken some pains, but hitherto without success, to do away what has appeared to me an unfounded Apprehension on this Subject, and to engage the Company to adopt our Proposition—I have not pressed for a Decision, having reason to beleive that it might be in the negative—At present I am recommending a modification of the Plan, to be tried in the first instance as an Experiment, & upon a small scale, and ultimately adopted upon a larger one, if found to be free from the Inconveniencies that are apprehended—
          Though I dare not encourage the Expectation that the Company will agree to the Proposal upon any terms, I am not without hope that it may consent to receive a limited number of our Negroes by way of Experiment.
          There is no prospect whatever of our being able to combine the Transportation of these Slaves with any beneficial plan of Trade: it would be an important Point gained, could we obtain Permission to send them to Sierra Leone—:and the Expence of their Passage would be small in comparison with the advantage of their Banishment.
          I cannot close this letter, without begging you to be assured that I am duly sensible of your obliging approbation of the manner in which I have performed the Duties of my Office in this Country: the like zeal and industry will continue to be employed during the residue of my mission, & I shall moreover be ready after my return home, to give to the Department of State any such information as it may be supposed my residence here has enabled me to acquire—
          With distinguished Consideration I have the Honour to be Sir Your ob. & most Hbl Servant
          
            Rufus King
          
        